                 Case 4:20-cv-07967-HSG Document 3 Filed 12/02/20 Page 1 of 4




 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT FOR THE
 8
                                 NORTHERN DISTRICT OF CALIFORNIA
 9

10
     In re:                                                   Bankruptcy Case No. 3:19-bk-030088 DM
11
     PG&E CORPORATION,                                        Chapter 11
12
                            -and-                             (Lead Case)
13
   PACIFIC GAS AND ELECTRIC                                   (Jointly Administered)
14 COMPANY,
                                                              ORDER FOR APPOINTMENT OF A
15                             Debtors.                       SPECIAL MASTER PURSUANT TO FED.
                                                              R. CIV. PROC. 53
16    Affects PG&E Corporation
17    Affects Pacific Gas and Electric
   Company
18    Affects both Debtors

19 *All papers shall be filed in the Lead Case,
   No. 19-30088 (DM).
20
                              APPOINTMENT OF SPECIAL MASTER
21
          1.      Upon consideration of the motion of the Trustee of the PG&E Fire Victim Trust
22
   (the “Fire Victim Trust”) for withdrawal of the reference and to appoint a Special Master, the
23
   motion is hereby granted to the extent herein provided. 1
24
          2.      The reference to the bankruptcy court is withdrawn pursuant to 28 U.S.C.
25
   § 157(d) solely for the purpose of the Trustee’s motion for the appointment of a Special Master.
26

27

28 1 Capitalized terms used but not herein defined shall have the meanings ascribed to them in the PG&E Fire Victim
         Trust Agreement.
                  Case 4:20-cv-07967-HSG Document 3 Filed 12/02/20 Page 2 of 4




 1          3.       The Court deems it necessary and desirable to appoint the Hon. Ellen Sickles

 2 James (Ret.) as Special Master in this matter.

 3          4.       The Special Master’s appointment will become effective upon her filing an

 4 affidavit disclosing that there is no ground for disqualification under 28 U.S.C.§ 455. See Fed. R.

 5 Civ. P. 53(a)(2) & (b)(3).

 6          5.       Unless her service is earlier terminated by the Court, the Special Master shall

 7 serve until the Trustee notifies the Court that all Fire Victim Claims duly filed with the Trust on

 8 behalf of Protected Person have been liquidated, approved or disallowed, accepted, and paid to
 9 the extent possible based upon Trust assets available through the Plan and as provided in this

10 Trust Agreement; provided, however, the Trustee may seek the appointment to continue for a

11 longer period for good cause shown.

12          6.       The Special Master shall proceed with all reasonable diligence to perform her
13 duties. See Fed. R. Civ. P. 53(b)(2).

14          7.       Specifically, the Trustee requests the Court to appoint the Special Master to
15 perform the following duties:

16          (a)      To assess whether, in advance or and in conjunction with the CRP process, a

17                   guardian ad litem must be appointed for a Protected Person on whose behalf a

18                   Fire Victim Claim has been submitted in order to make decisions regarding

19                   participation in the dispute resolution process and to oversee such appointment as

20                   necessary;

21          (b)      For any Protected Person entitled payment of a Claim Determination Amount

22                   who represented by an attorney, to obtain disclosure of the following matters: by

23                   whom and the terms under which the attorney was employed; whether the

24                   attorney has received or expects to receive any compensation, from whom, and

25                   the amount;

26          (c)      To propose, or review the measures proposed by a guardian ad litem, guardian or

27                   other authorized representative of the Protected Person for the protection of a

28
                  Case 4:20-cv-07967-HSG Document 3 Filed 12/02/20 Page 3 of 4




 1                   Protected Person’s interests in a Claim Determination Amount, such as the

 2                   creation and maintenance of a blocked account;

 3          (d)      To determine whether proposed measures to protect a Protected Person’s interests

 4                   in Claim Determination Amount are at least as protective as measures used by

 5                   California state courts for such purposes and are otherwise consistent with federal

 6                   and law and, on such basis, to issue orders approving such measures.

 7          (e)      To issue orders determining the reasonableness of attorneys’ fees and allowing or

 8                   restricting the payment of attorneys’ fees and other costs and expenses from any
 9                   Claims Determination Amount;
10          (f)      To propose procedures for obtaining authorization of disbursements from any

11                   account established for a Protected Person and to recommend the adoption of such

12                   procedures to the Claims Administrator;

13          (g)      To make findings and recommendations for measures to protect the interests of

14                   Protected Persons who are Beneficial Owner of Claims and to report such

15                   findings to the Claims Administrator and the Trustee, including, in the interests of

16                   efficiency, omnibus measures to be generally applicable to disbursements to or on

17                   behalf of Protected Persons;

18          (h)      To oversee the implementation of any measures approved by the Court for the

19                   protection of Protected Persons and to issue orders enforcing such protective

20                   measures; and

21          (i)      To make periodic reports to the Claims Administrator and the Trustee setting

22                   forth the findings and recommendations referred to hereinabove and concerning

23                   such other matters as the Court or the Trustee shall request.

24          8.       The Special Master shall have the authority to take appropriate measures in

25 compliance with the terms of the Plan, Confirmation Order, Trust Documents and applicable law

26 to perform her/his duties fairly and efficiently, to regulate all proceedings before her and to issue

27 orders necessary to discharge the duties and responsibilities conferred on her. See Fed. R. Civ. P.

28 53(c)(1).
                Case 4:20-cv-07967-HSG Document 3 Filed 12/02/20 Page 4 of 4




 1         The Special Master may communicate ex parte with the Court, Trustee, and Claims

 2         Administrator.

 3         9.      All orders of the Special Master are final and binding.

 4         10.     The Special Master shall be compensated at an hourly rate of $1,100, which

 5 compensation shall be paid from assets of the Trust.

 6                                       **END OF ORDER**

 7

 8      DATED: 12/2/2020                                   ____________________________________
                                                           Honorable Haywood S. Gilliam, Jr.
 9                                                         United States District Court Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
